Citation Nr: 1210886	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-01 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for stress fracture of the left proximal tibia, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for stress fracture of the right proximal tibia, currently rated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from November 1980 to June 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran and his representative contend that the Veteran has pain throughout range of motion testing, as shown on his last September 2007 VA examination.  The Veteran also asserts that his bilateral leg disabilities have worsened.  In reviewing this examination, pain is not indicated throughout range of motion testing; however, on the left side, it appears that there is pain after repetitive use.  

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the United States Court of Appeals for Veterans Claims (the Court) explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The Board finds that in light of the Veteran's assertions, he should be afforded a new VA examination.  In addition, the Board notes that the Veteran's bilateral leg disabilities are rated under Diagnostic Code5260-5262; however, the VA examination does not indicate if the Veteran has the equivalent of malunion of the tibia and fibula with a moderate or a marked knee or ankle disability.  That matter should also be addressed on the examination.  With regard to a TDIU, the examiner should also indicate what limitations, if any, the leg disabilities place on employability.  

Since this matter is being remanded, all recent treatment records should be obtained from the Tuskegee and Montgomery VA facilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of the Veteran's complete treatment records for his knees/legs from the Tuskegee and Montgomery VA facilities, dated since April 2008.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests, including x-rays if indicated, should be accomplished.  

The examiner should report the Veteran's range of motion of the knees in degrees and state the point at which any pain is demonstrated.

 The examiner should indicate whether the service-connected bilateral knee/leg disabilities are productive of decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  The examiner should indicate if any of these factors, including painful motion, result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  Otherwise, the examiner should state at what degree motion is limited on both sides.  

In addition, the examiner should indicate if the Veteran has actually or functionally, malunion of the tibia and fibula with a moderate knee or ankle disability, or marked knee or ankle disability.  

The examiner should also indicate if the Veteran has nonunion of the tibia and fibula with loose motion, requiring a brace.

The examiner should state whether there is objective evidence of lateral instability or subluxation of the knees and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed.

The examiner should provide an opinion as to whether the Veteran's service-connected knee/leg disabilities alone prevent him from engaging in a substantially gainful occupation.  The Veteran's age and the effects of nonservice-connected disabilities cannot be factors for consideration in making the determination.  

The complete examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


